DISSENTING OPINION BY
Judge BROBSON.
At issue in this case is whether William Heltzel (Requester) should be entitled, under the Pennsylvania Righb-to-Know Law (RTKL),1 to a copy of the Tier II hazardous chemicals inventory database (Tier II Database) that the Department of Labor and Industry (L & I) maintains pursuant to federal law, specifically the federal Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001-11050 (EPCRA).2 I would reverse the final determination of the Office of Open Records (OOR), which ordered disclosure under the RTKL of certain EP-CRA records.
This case involves a straightforward application of Section 3101.1 of the RTKL, which provides:
*839If the provisions of this act regarding access to records conflict with any other Federal or State law, the provisions of this act shall not apply.
(Emphasis added.) EPCRA contains provisions governing access to records that differ materially from the more liberal access provisions in the RTKL. EPCRA provides the state agency that maintains EPCRA records 45 days to respond to a request for records. 42 U.S.C. § 11022(e)(8)(d). Under the RTKL, by contrast, an agency must respond to a request within five business days of receipt of the request by the agency’s open records officer, with the ability of the agency to invoke a 30-day extension under certain circumstances. Sections 901 and 902 of the RTKL. The RTKL also would purport to allow access to the entirety of the L & I-maintained Tier II Database as a “public record,” assuming no exemptions apply. Section 701(a) of the RTKL. EPCRA, by contrast, only allows access to EPCRA records based on a facility-specific request. 42 U.S.C. § 11022(e)(3).3 In other words, EPCRA does not authorize general public access to a state-maintained database that would identify and provide information with respect to all reporting facilities in the Commonwealth, which is the type of access Requester seeks in this case. Finally, EPCRA provides only for a right of inspection. 42 U.S.C. § 11044. The RTKL, by contrast, provides for access for inspection and duplication. Section 701(a) of the RTKL.
In crafting EPCRA’s public access provisions, it is apparent that the federal government struck a careful balance between the right of citizens and the need of first responders to know of the presence of hazardous chemicals within a particular facility or facilities in a particular community,4 with the obvious risk to public safety that would arise if those who would seek to inflict harm could obtain unfettered access *840to a state-wide catalogue of facilities that house hazardous chemicals.5 If the RTKL can override this federal judgment and provide Requester, whom I presume is a person of strong moral fiber, greater access to EPCRA hazardous chemical records than the federal law allows, then the RTKL would become a tool for those who seek to harm the very citizenry that the federal law was enacted to protect.6
Accordingly, in light of the foregoing conflicts regarding access to EPCRA records between the RTKL and EPCRA, and pursuant to Section 3101.1 of the RTKL, I would hold that the RTKL does not apply to Requester’s request for a copy of the Tier II Database. Instead, Requester must seek access to Tier II and other EPCRA records from L & I pursuant to the terms of EPCRA.
Judge LEAVITT joins in this dissent.

. Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104.


. The United States Supreme Court summarized EPCRA as follows:
EPCRA establishes a framework of state, regional, and local agencies designed to inform the public about the presence of hazardous and toxic chemicals, and to provide for emergency response in the event of health-threatening release. Central to its operation are reporting requirements compelling users of specified toxic and hazardous chemicals to file annual "emergency and hazardous chemical inventory forms” and "toxic chemical release forms,” which contain, inter alia, the name and location of the facility, the name and quantity of the chemical on hand, and, in the case of toxic chemicals, the waste-disposal method employed and the annual quantity released into each environmental medium.
Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 86-87, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998).


. The governing statutory language provides, in relevant part:
(3) Availability to the public.
(A) In general. Any person may request a State emergency response commission ... for tier II information relating to the preceding calendar year with respect to, a facility. Any such request shall be in writing and shall be with respect to a specific facility.
(B) Automatic provision of information to the public. Any tier II information which a State emergency response commission or local emergency planning committee has in its possession shall be made available to a person making a request under this paragraph in accordance with section 324 [42 U.S.C. § 11044], If the State emergency response commission or local emergency planning committee does not have the tier II information in its possession, upon a request for tier II information the State emergency response commission or local emergency planning committee shall, pursuant to paragraph (1), request the facility owner or operator for tier II information with respect to a hazardous chemical ... and make such information available in accordance with section 324 [42 U.S.C. § 11044] to the person making the request.
42 U.S.C. § 11022(e)(3) (emphasis added). OOR, at pages 7 and 8 of its decision, erroneously interpreted the first sentence of subparagraph (B) independently of subparagraph (A), concluding that where Tier II information is already in the state agency's possession, the requirement that a request for access be facility-specific does not apply. OOR failed to consider the phrase "a request under this paragraph,” meaning paragraph (3) of Section 11022(e) of EPCRA, in that sentence. The only portion of paragraph (3) that discusses a request for access is subparagraph (A), which requires that such a request be facility-specific.


. "The purpose of the EPCRA reporting requirements is to provide citizens with information about environmental hazards in their communities and to allow emergency response agencies to plan for potential environmental emergencies.” Don’t Waste Ariz. v. McLane Foods, 950 F.Supp. 972, 979 (D.Ariz. 1997) (emphasis added).


. Because I believe this risk to be obvious, even if the RTKL applies in this case, as the majority holds, I see no reason to remand to OOR to consider whether the Tier II Database is exempt from disclosure under the public safety or physical security exceptions of the RTKL. Section 708(b)(2), (3) of the RTKL.


. "A Commonwealth agency may not deny a requester access to a public record due to the intended use of the public record by the requester unless otherwise provided by law.” Section 301(b) of the RTKL.